MORROW, Presiding Judge.
Burglary is the offense; penalty assessed at confinement in the penitentiary for ten years.
*104There is before this court the affidavit of the sheriff of Bowie county, to the effect that on the 13th of August, 1934, the appellant escaped from the jail of said county and is still at large. Under the provisions of article 824, C. O. P., as amended by Acts of 1933, c. 34 (Vernon’s Ann. O. O. P. art. 824), and article 825, such escape deprives this court of jurisdiction of the appeal, and it is therefore dismissed.